Citation Nr: 0825000	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  06-25 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to apportionment of the veteran's disability 
compensation benefits for his estranged spouse in an amount 
in excess of $500 per month.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran served on active duty from January 1988 to July 
2000.  The appellant is his estranged spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2006 Special Apportionment Decision 
by the above Department of Veterans Affairs (VA) Regional 
Office (RO), which granted the appellant's claim for an 
apportionment of the veteran's compensation benefits on her 
behalf in the total amount of $500 per month.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the parties 
if further action is required.


REMAND

The appellant contends that she warrants an increased 
apportionment of the veteran's compensation benefits.  She 
maintains that the veteran provides no support for her and 
that she has increased medical expenses and no income.

A claim for an apportionment is a "contested claim" and is 
subject to special procedural regulations.  Simultaneously 
contested claim refers to the situation in which the 
allowance of one claim results in the disallowance of another 
claim involving the same benefit or the allowance of one 
claim results in the payment of a lesser benefit to another 
claimant.  38 C.F.R. § 20.3(p).  Under 38 C.F.R. § 19.100, 
all interested parties will be specifically notified of the 
action taken by the agency of original jurisdiction in a 
simultaneously contested claim and of the right and time 
limit for initiating an appeal, as well as hearing and 
representation rights.  Under 38 C.F.R. § 19.101, upon the 
filing of a Notice of Disagreement in a simultaneously 
contested claim, all interested parties will be furnished 
with a copy of the statement of the case.  Under 38 C.F.R. 
§ 19.102, when a Substantive Appeal is filed in a 
simultaneously contested claim, the content of the 
Substantive Appeal will be furnished to the other contesting 
parties to the extent that it contains information which 
could directly affect the payment or potential payment of the 
benefit which is the subject of the contested claim.  If a 
hearing is scheduled for any party to a simultaneously 
contested claim, the other contesting claimants and their 
representatives, if any, will be notified and afforded an 
opportunity to be present.  The appellant will be allowed to 
present opening testimony and argument.  Thereafter, any 
other contesting party who wishes to do so may present 
testimony and argument.  The appellant will then be allowed 
an opportunity to present testimony and argument in rebuttal.  
Cross-examination will not be allowed.  38 C.F.R. § 20.713. 

The Board's review of the record reflects that the contested 
claims procedures have not been met.  Specifically, although 
both the appellant and the veteran were notified that the 
appellant's claim for apportionment had been granted, the 
veteran was not notified of the appellant's appeal of the 
amount of the apportionment and he has not been provided with 
a copy of the statement of the case or of the appellant's 
substantive appeal.  The Board concludes that the case must 
be remanded to ensure that the contested claims procedures 
have been followed.  

Additionally, in her VA Form 9, Appeal to Board of Veterans' 
Appeals, received in August 2006, the appellant provided 
additional financial information consisting of the expenses 
related to her treatment for cancer.  In addition, a 
subsequent report of contact from the appellant, in January 
2007, reflects that her medical expenses have increased 
because she has been diagnosed with ovarian cancer in 
addition to her prior diagnosis of lung cancer.  This 
evidence was not previously considered by the RO and it is 
pertinent to the issue on appeal.  The evidence must be 
returned to the AOJ for initial review and consideration.  
38 C.F.R. §§ 19.37(b), 20.1304(a) (2007), Disabled American 
Veterans (DAV) v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003).

Accordingly, to ensure full compliance with due process 
requirements set forth in the regulations cited above, the 
case is REMANDED to the RO (or AMC) for the following 
development:

1.  The RO (or AMC) should review the 
claims file and ensure that all contested 
claims procedures have been followed.  
The RO (or AMC) should furnish the 
veteran with a copy of the statement of 
the case and the appellant's Substantive 
Appeal, or the content of the Substantive 
Appeal, and the opportunity to respond 
thereto.  The RO (or AMC) should also 
allow him an opportunity to respond 
and/or request his own hearing.

2.  After the development requested above 
has been completed to the extent 
possible, the RO (or AMC) should again 
review the record and readjudicate the 
issue on appeal with consideration of the 
additional evidence received since the 
most recent statement of the case.  If 
the benefit sought is not granted to the 
appellant's satisfaction, a supplemental 
statement of the case should be issued, 
and the appellant and her representative 
should be afforded the appropriate period 
to respond.  Thereafter, the case should 
be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





